REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of April 21, 2006, by and among The Tube Media Corp., a Delaware corporation
(the “Company”), and the investors signatory hereto (each a “Purchaser” and
collectively, the “Purchasers”).
 
This Agreement is made pursuant to the Purchase Agreement, dated as of the date
hereof, among the Company and the Purchasers (the “Purchase Agreement”).
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:
 
1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the respective meanings set forth in this Section 1:
 
“Advice” shall have the meaning set forth in Section 6(c).
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any securities into which such common stock may hereafter be
reclassified.
 
“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.
 
“Effectiveness Period” shall have the meaning set forth in Section 2(b).
 
“Event” shall have the meaning set forth in Section 2(c).
 
“Event Date” shall have the meaning set forth in Section 2(c).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Filing Date” means, with respect to the Registration Statement required to be
filed to cover the resale by the Holders of the Registrable Securities, the 60th
calendar day following the Closing Date.
 

--------------------------------------------------------------------------------


“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.
 
“Indemnified Party” shall have the meaning set forth in Section 5(c).
 
“Indemnifying Party” shall have the meaning set forth in Section 5(c).
 
“Interest Shares” means the Company’s good faith estimate of the maximum number
of shares of Common Stock issuable, at the Company’s option in accordance with
the terms of the Purchase Agreement, during the term of the Notes in
satisfaction of interest payments that may due and owing thereunder.
 
“Losses” shall have the meaning set forth in Section 5(a).
 
“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
“Notes” means the Company’s 7% Convertible Notes issued to the Purchasers
pursuant to the Purchase Agreement.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
“Registrable Securities” means: (i) one hundred fifty percent (150%) of the
Conversion Shares, (ii) one hundred fifty percent (150%) of the Interest Shares,
(iii) one hundred fifty percent (150%) of the Warrant Shares and (iv) any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event, or any conversion or exercise
price adjustment with respect to any of the securities referenced in (i), (ii)
or (iii) above.
 
“Registration Statement” means a registration statement which is required to
register the resale of the Registrable Securities, and including the Prospectus,
amendments and supplements to such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference
therein.
 
-2-

--------------------------------------------------------------------------------


“Required Effectiveness Date” means, with respect to the Registration Statement
required to be filed to cover the resale by the Holders of the Registrable
Securities, the earlier of: (i) the 120th day following the Closing Date, and
(ii) the fifth Trading Day following the date on which the Company is notified
by the Commission that the Registration Statement will not be reviewed or is no
longer subject to further review and comments.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Subscription Amount” means, with respect to each Purchaser, the purchase price
indicated below such Purchaser’s name on the signature page to the Purchase
Agreement.
 
“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its primary Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported by the National
Quotation Bureau Incorporated (or any similar organization or agency succeeding
to its functions of reporting prices); provided, that in the event that the
Common Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof,
then Trading Day shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ National Market, the NASDAQ Capital Market or OTC
Bulletin Board on which the Common Stock is listed or quoted for trading on the
date in question.
 
“Warrants” means the Common Stock purchase warrants issued or issuable to the
Purchasers pursuant to the Purchase Agreement.
 
“Warrant Shares” means the shares of Common Stock issued or issuable upon
exercise of the Warrants.
 
2. Registration.
 
(a) On or prior to the Filing Date, the Company shall prepare and file with the
Commission a Registration Statement covering the resale of all Registrable
Securities for an offering to be made on a continuous basis pursuant to Rule
415. The Registration Statement shall be on Form SB-2 (except if the Company is
eligible to register for resale the Registrable Securities on Form S-3 in the
future, the Company shall file a post effective amendment to the registration
statement on Form S-3 covering the Registrable Securities and shall use its
commercially reasonable efforts to cause such Registration Statement to be
declared effective as promptly as practicable thereafter) and shall contain
(except if otherwise required pursuant to written comments received from the
Commission upon a review of such Registration Statement) the “Plan of
Distribution” attached hereto as Annex A.
 
-3-

--------------------------------------------------------------------------------


(b) The Company shall use its reasonable best efforts to cause the Registration
Statement to be declared effective by the Commission as soon as practicable and,
in any event, no later than the Required Effectiveness Date (including filing
with the Commission a request for acceleration of effectiveness in accordance
with Rule 461 promulgated under the Securities Act within five (5) Business Days
after the date that the Company is notified (orally or in writing, whichever is
earlier) by the Commission that a Registration Statement will not be “reviewed,”
or not be subject to further review and the effectiveness of the Registration
Statement may be accelerated) and shall use its commercially reasonable efforts
to keep the Registration Statement continuously effective under the Securities
Act until the earlier of the date that all Registrable Securities covered by the
Registration Statement have been sold or may be sold by non-affiliates without
volume restrictions pursuant to Rule 144(k) as determined by the counsel to the
Company pursuant to a written opinion letter to such effect, addressed and
acceptable to the Company's transfer agent and the affected Holders (the
“Effectiveness Period”). Such Registration Statement shall also cover, to the
extent allowable under the Securities Act and the rules promulgated thereunder
(including Rule 416), such indeterminate number of additional shares of Common
Stock resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities. It is agreed and understood that the
Company shall, from time to time, be obligated to file an additional
Registration Statement to cover any Registrable Securities which are not
registered for resale pursuant to a pre-existing Registration Statement.
 
(c) If: (i) the Registration Statement is not filed on or prior to the Filing
Date (if the Company files a Registration Statement without affording the
Holders the opportunity to review and comment on the same as required by Section
3(a) hereof, the Company shall not be deemed to have satisfied this clause (i)),
(ii) a Registration Statement is not declared effective by the Commission on or
prior to the Required Effectiveness Date or (iii) after its Effective Date such
Registration Statement ceases for any reason to be effective and available to
the Holders as to all Registrable Securities to which it is required to cover at
any time prior to the expiration of its Effectiveness Period for more than 20
consecutive Trading Days or an aggregate of 60 Trading Days (which need not be
consecutive)(any such failure or breach being referred to as an “Event,” and for
purposes of clause (i) and (ii) the date on which such Event occurs, or for
purposes of clause (iii) the date which such 20 consecutive or 60 Trading Day
period (as applicable) is exceeded, being referred to as “Event Date”), then in
addition to any other rights available to the Holders: (x) on such Event Date
the Company shall pay to each Holder an amount in cash, as partial liquidated
damages and not as a penalty, equal to 1.0% of the aggregate Subscription Amount
paid by such Holder pursuant to the Purchase Agreement (which remedy shall not
be exclusive of any other remedies available under this Agreement); and (y) on
each monthly anniversary of each such Event Date thereof (if the applicable
Event shall not have been cured by such date) until the applicable Event is
cured, the Company shall pay to each Holder an amount in cash, as partial
liquidated damages and not as a penalty, equal to 1.0% of the aggregate
Subscription Amount paid by such Holder pursuant to the Purchase Agreement. The
parties agree that the Company will not be liable for liquidated damages under
this Section 2(c) in respect of any consideration paid by the Purchasers upon
exercise of the Warrants. If the Company fails to pay any partial liquidated
damages pursuant to this Section in full within ten days after the date payable,
the Company will pay interest thereon at a rate of 10% per annum (or such lesser
maximum amount that is permitted to be paid by applicable law) to the Holder,
accruing daily from the date such partial liquidated damages are due until such
amounts, plus all such interest thereon, are paid in full. The partial
liquidated damages pursuant to the terms hereof shall apply on a pro-rata basis
for any portion of a month prior to the cure of an Event, except in the case of
the first Event Date. Notwithstanding the foregoing, the maximum amount of
payment to a Holder associated with any and all Events shall not exceed 12% of
the aggregate Subscription Amount paid by such Holder pursuant to the Purchase
Agreement.
 
-4-

--------------------------------------------------------------------------------


(d) With the exception that the Company may file a registration statement with
respect to any securities for which the Company has provided registration rights
as of the date hereof and as set forth in the Disclosure Schedules to the
Purchase Agreement, the Company shall not, from the date hereof until the
Effective Date of the Registration Statement, prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities other than a registration statement on Form S-8.


(e) Each Holder shall furnish to the Company a completed Questionnaire in the
form attached to this Agreement as Annex B (a “Selling Holder Questionnaire”).
The Company shall not be required to include the Registrable Securities of a
Holder in a Registration Statement and shall not be required to pay any
liquidated or other damages under Section 2(c) to any Holder who fails to
furnish to the Company a fully completed Selling Holder Questionnaire at least
two Trading Days prior to the Filing Date (subject to the requirements set forth
in Section 3(a)).


3. Registration Procedures
 
In connection with the Company's registration obligations hereunder, the Company
shall:
 
(a) Not less than three Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto,
furnish to each Holder copies of the “Selling Stockholders” section of such
document, the “Plan of Distribution” and any risk factor contained in such
document that addresses specifically this transaction or the Selling
Stockholders, as proposed to be filed, which documents will be subject to the
review of such Holder. The Company shall not file a Registration Statement, any
Prospectus or any amendments or supplements thereto in which the “Selling
Stockholder” section thereof differs from the disclosure received from a Holder
in its Selling Holder Questionnaire (as amended or supplemented), except as may
otherwise be required by applicable securities law or the Commission.
 
-5-

--------------------------------------------------------------------------------


(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement continuously effective as to the applicable Registrable Securities for
its Effectiveness Period and prepare and file with the Commission such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably practicable to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably possible provide the Holders true and complete
copies of all correspondence from and to the Commission relating to such
Registration Statement that pertains to the Holders as Selling Stockholders but
not any comments that would result in the disclosure to the Holders of material
and non-public information concerning the Company; and (iv) comply in all
material respects with the provisions of the Securities Act and the Exchange Act
with respect to the disposition of all Registrable Securities covered by the
Registration Statement.
 
(c) Notify the Holders as promptly as reasonably possible (and, in the case of
(i)(A) below, not less than three Trading Days prior to such filing) and (if
requested by any such Person) confirm such notice in writing as promptly as
reasonably possible (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed;
(B) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
any Registration Statement (in which case the Company shall provide true and
complete copies thereof and all written responses thereto to each of the Holders
that pertain to the Holders as a Selling Stockholder or to the Plan of
Distribution, but not information which the Company believes would constitute
material and non-public information); and (C) with respect to each Registration
Statement or any post-effective amendment, when the same has been declared
effective; (ii) of any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information that pertains to the Holders as
Selling Stockholders or the Plan of Distribution; (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; (v) of the occurrence of any event or passage of time that makes the
financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus, form of prospectus or supplement thereto, in
light of the circumstances under which they were made), not misleading; and (vi)
of the occurrence or existence of any event relating to the Company that the
Company believes may be material and that, in the good faith determination of
the Company makes it not in the best interests of the Company to suspend the use
of any prospectus included in any Registration (but in no event, without the
prior written consent of a Purchaser, shall the Company disclose to such
Purchaser any of the facts or circumstances regarding such event or any other
material non-public information relating thereto).
 
-6-

--------------------------------------------------------------------------------


(d) Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.
 
(e) If requested by a Holder, furnish to such Holder, without charge, at least
one conformed copy of each Registration Statement and each amendment thereto and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the EDGAR system.
 
(f) Prior to any public offering of Registrable Securities, use its reasonable
best efforts to register or qualify or cooperate with the selling Holders in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of those jurisdictions within the United
States as any Holder requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things reasonably necessary or advisable to
enable the disposition in such jurisdictions of the Registrable Securities
covered by the Registration Statements; provided, that the Company shall not be
required to qualify generally to do business in any jurisdiction where it is not
then so qualified or to take any action that would subject the Company to
general service of process in any jurisdiction where it is not then so subject
or subject the Company to any material tax in any such jurisdiction where it is
not then so subject.
 
(g) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be delivered to a
transferee pursuant to the Registration Statements, which certificates shall be
free, to the extent permitted by the Purchase Agreement and under law, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Holders may reasonably
request. In connection therewith, if required by the Company’s transfer agent,
the Company shall promptly after the effectiveness of the Registration Statement
cause an opinion of counsel as to the effectiveness of the Registration
Statement to be delivered to and maintained with its transfer agent, together
with any other authorizations, certificates and directions required by the
transfer agent, which authorize and direct the transfer agent to issue such
Registrable Securities without legend upon sale by the holder of such shares of
Registrable Securities under the Registration Statement.
 
(h) Following the occurrence of any event contemplated by Sections 3(c)(v)
through 3(c)(vi), as promptly as reasonably possible, prepare a supplement or
amendment, including a post-effective amendment, to the affected Registration
Statements or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, no Registration
Statement nor any Prospectus will contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, form of prospectus
or supplement thereto, in light of the circumstances under which they were
made), not misleading. If the Company notifies the Holders in accordance with
Sections 3(c)(ii) through 3(c)(v) above to suspend the use of any Prospectus
until the requisite changes to such Prospectus have been made, then the Holders
shall suspend use of such Prospectus. The foregoing sentence shall not be deemed
to limit, in any manner, the obligation of the Company to pay the liquidated
damages arising under, and in accordance with, Section 2(c).
 
-7-

--------------------------------------------------------------------------------


(i) As long as any Holder owns Notes, Warrants or Warrant Shares, the Company
covenants to use commercially reasonable timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Section
13(a) or 15(d) of the Exchange Act. As long as any Holder owns Notes, Warrants
or Warrant Shares, if the Company is not required to file reports pursuant to
Section 13(a) or 15(d) of the Exchange Act, it will prepare and furnish to the
Holders and make publicly available in accordance with Rule 144(c) promulgated
under the Securities Act annual and quarterly financial statements, together
with a discussion and analysis of such financial statements in form and
substance substantially similar to those that would otherwise be required to be
included in reports required by Section 13(a) or 15(d) of the Exchange Act, as
well as any other information required thereby, in the time period that such
filings would have been required to have been made under the Exchange Act. The
Company further covenants that it will take such further action as any Holder
may reasonably request, all to the extent required from time to time to enable
such Person to sell Notes and Warrant Shares without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act, including compliance with the provisions
of the Purchase Agreement relating to the transfer of the Notes and Warrant
Shares.
 
(j) Promptly deliver to each Holder, without charge, as many copies of each
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request.


4. Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions) shall be borne by
the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with the Trading Market on which the Common Stock is then
listed for trading, and (B) in compliance with applicable state securities or
Blue Sky laws), (ii) printing expenses (including, without limitation, expenses
of printing certificates for Registrable Securities and of printing prospectuses
if the printing of prospectuses is reasonably requested by the holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, (vi) fees and expenses of all other Persons retained
by the Company in connection with the consummation of the transactions
contemplated by this Agreement and (vii) fees and expenses of one counsel to the
Holders in an amount not to exceed $10,000. In addition, the Company shall be
responsible for all of its internal expenses incurred in connection with the
consummation of the transactions contemplated by this Agreement (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit and the
fees and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange as required hereunder. In no event shall
the Company be responsible for any broker or similar commissions of the Holders.
 
-8-

--------------------------------------------------------------------------------


5. Indemnification.
 
(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, partners, members, shareholders and employees of
each of them, each Person who controls any such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, agents and employees of each such controlling Person, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable costs of preparation and reasonable attorneys' fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to (i) any
untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus or form of prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading, except to
the extent, but only to the extent, that (A) such untrue statements, alleged
untrue statements, omissions or alleged omissions are based solely upon
information regarding such Holder furnished in writing to the Company by such
Holder expressly for use therein, or to the extent that such information relates
to such Holder or such Holder's proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Annex A hereto for this purpose) or (2) in the case of
an occurrence of an event of the type specified in Section 3(c)(ii)-(vi), the
use by such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of an Advice (as defined in Section 6(d)
below); provided, however, that the indemnity agreement contained in this
Section 5(a) shall not apply to amounts paid in settlement of any Losses if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld. The Company shall notify the Holders
promptly of the institution, threat or assertion of any Proceeding of which the
Company is aware in connection with the transactions contemplated by this
Agreement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of an Indemnified Party (as defined in
Section 5(c)) and shall survive the transfer of the Registrable Securities by
the Holders.
 
-9-

--------------------------------------------------------------------------------


(b) Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising solely out of
or based solely upon any untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or any form of prospectus, or in any
amendment or supplement thereto, or arising solely out of or based solely upon
any omission of a material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, or any form of
prospectus or supplement thereto, in light of the circumstances under which they
were made) not misleading to the extent, but only to the extent that, (A) such
untrue statements or omissions are based solely upon information regarding such
Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in
the Registration Statement (it being understood that the Holder has approved
Annex A hereto for this purpose), such Prospectus or such form of Prospectus or
in any amendment or supplement thereto, (B) sales of the Registrable (B) in the
case of an occurrence of an event of the type specified in Section
3(c)(ii)-(vi), the use by such Holder of an outdated or defective Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated or defective and prior to the receipt by such Holder of an Advice or an
amended or supplemented Prospectus, but only if and to the extent that following
the receipt of the Advice or the amended or supplemented Prospectus the
misstatement or omission giving rise to such Loss would have been corrected;
provided, however, that the indemnity agreement contained in this Section 5(b)
shall not apply to amounts paid in settlement of any Losses if such settlement
is effected without the prior written consent of the selling Holder, which
consent shall not be unreasonably withheld. In no event shall the liability of
any selling Holder hereunder be greater in amount than the dollar amount of the
net proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.
 
(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.
 
-10-

--------------------------------------------------------------------------------


An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party), provided,
that the Indemnifying Party shall not be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified
Parties. The Indemnifying Party shall not be liable for any settlement of any
such Proceeding effected without its written consent, which consent shall not be
unreasonably withheld. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.
 
All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within twenty Trading Days of
written notice thereof to the Indemnifying Party (regardless of whether it is
ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).
 
(d) Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 5(c), any reasonable attorneys' or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.
 
-11-

--------------------------------------------------------------------------------


The indemnity and contribution agreements contained in this Section are not in
dimunition or limitation of the indemnification provisions under the Purchase
Agreement.
 
6. Miscellaneous
 
(a) Remedies. In the event of a breach by the Company or by a Holder of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
 
(b) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement and applicable state and federal securities laws.
 
(c) Discontinued Disposition. Each Holder further agrees by its acquisition of
such Registrable Securities that, upon receipt of a notice from the Company of
the occurrence of any event of the kind described in Section 3(c), such Holder
will forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder's receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement declared effective
by the Commission or until it is advised in writing (the “Advice”) by the
Company that the use of the applicable Prospectus may be resumed, and, in either
case, has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement. The Company may provide appropriate stop orders to
enforce the provisions of this paragraph.
 
(d) Piggy-Back Registrations. If at any time during the Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee or
director benefit plans, then the Company shall send to each Holder written
notice of such determination and, if within ten days after receipt of such
notice, any such Holder shall so request in writing, the Company shall include
in such registration statement all or any part of such Registrable Securities
such holder requests to be registered, subject to customary underwriter cutbacks
applicable to all holders of registration rights on a pro rata basis; provided
that if at any time after giving written notice of its intention to register any
securities and prior to the effective date of the registration statement filed
in connection with such registration, the Company shall determine for any reason
not to register or to delay registration of such securities, the Company may, at
its election, give written notice of such determination to such Holder and,
thereupon, (i) in the case of a determination not to register, shall be relieved
of its obligation to register any Registrable Securities in connection with such
registration (but not from its obligation to pay expenses in accordance with
Section 4 hereof), and (ii) in the case of a determination to delay registering,
shall be permitted to delay registering any Registrable Securities being
registered pursuant to this Section 6(d) for the same period as the delay in
registering such other securities.
 
-12-

--------------------------------------------------------------------------------


(e) Amendments and Waivers. This Agreement may be amended only by a writing
signed by all of the parties hereto. The Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company shall have obtained the written consent to such amendment,
action or omission to act, of each Purchaser.
 
(f) Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 9.4 of the Purchase Agreement.
 
(g) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign its rights
or obligations hereunder without the prior written consent of each Holder. The
rights of the Holders hereunder, including the right to have the Company
register Registrable Securities pursuant to this Agreement, may be assigned by
each Holder to transferees or assignees of all or any portion of the Registrable
Securities, but only if (i) the Holder agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment, (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of the name and address of such transferee or assignee and the
securities with respect to which such registration rights are being transferred
or assigned, (iii) at or before the time the Company received the written notice
contemplated by clause (ii) of this sentence, the transferee or assignee agrees
in writing with the Company to be bound by all of the provisions contained
herein and (iv) the transferee is an “accredited investor” as that term is
defined in Rule 501 of Regulation D.
 
(h) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.
 
-13-

--------------------------------------------------------------------------------


(i) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, employees or agents) will
be commenced in the New York Courts. Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any New York Court, or that such
Proceeding has been commenced in an improper or inconvenient forum. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any Proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. If any party
shall commence a Proceeding to enforce any provisions of this Agreement, then
the prevailing party in such Proceeding shall be reimbursed by the other parties
for its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.
 
(j) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.
 
(k) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
(l) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
-14-

--------------------------------------------------------------------------------


(m) Independent Nature of Purchasers' Obligations and Rights. The obligations of
each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. The decision of each Purchaser to purchase Securities
pursuant to the Transaction Documents has been made independently of any other
Purchaser. Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any Proceeding for such purpose. The Company acknowledges
that each of the Purchasers has been provided with the same Registration Rights
Agreement for the purpose of closing a transaction with multiple Purchasers and
not because it was required or requested to do so by any Purchaser.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES TO FOLLOW]
 
 
 
 
 



-15-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 

        THE TUBE MEDIA CORP.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF PURCHASERS TO FOLLOW]
 
 
 
-16-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 

       
NAME OF INVESTING ENTITY
 
 

--------------------------------------------------------------------------------

    AUTHORIZED SIGNATORY  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

 

        ADDRESS FOR NOTICE  
   
   
    c/o:         

--------------------------------------------------------------------------------

    Street:        

--------------------------------------------------------------------------------

    City/State/Zip:      

--------------------------------------------------------------------------------

  Attention:      

--------------------------------------------------------------------------------

    Tel:      

--------------------------------------------------------------------------------

    Fax:      

--------------------------------------------------------------------------------

    Email:       

--------------------------------------------------------------------------------

 

 

 
-17-

--------------------------------------------------------------------------------


Annex A
 
Plan of Distribution
 
The Selling Stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of Common Stock on any stock exchange, market or trading facility
on which the shares are traded or in private transactions. These sales may be at
fixed or negotiated prices. The Selling Stockholders may use any one or more of
the following methods when selling shares:
 

 
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

 
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

 
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

 
an exchange distribution in accordance with the rules of the applicable
exchange;

 

 
privately negotiated transactions;

 

 
short sales;

 

 
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

 
a combination of any such methods of sale; and

 

 
any other method permitted pursuant to applicable law.

 
The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.
 
Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.
 
-18-

--------------------------------------------------------------------------------


The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the Shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell shares of Common Stock from time to time under this prospectus,
or under an amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933 amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.
 
Upon the Company being notified in writing by a Selling Stockholder that any
material agreement has been entered into with a broker-dealer for the sale of
Common Stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such Selling Stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such shares of Common Stock were sold, (iv) the commissions
paid or discounts or concessions allowed to such broker-dealers, where
applicable, (v) that such broker-dealer(s) did not conduct any investigation to
verify the information set out or incorporated by reference in this prospectus,
and (vi) other facts material to the transaction. In addition, upon the Company
being notified in writing by a Selling Stockholder that a donee or pledgee
intends to sell more than 500 shares of Common Stock, a supplement to this
prospectus will be filed if then required in accordance with applicable
securities laws.
 
The Selling Stockholders also may transfer the shares of Common Stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.
 
The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Discounts, concessions, commissions and
similar selling expenses, if any, attributable to the sale of shares will be
borne by the selling stockholder. Each Selling Stockholder has represented and
warranted to the Company that it acquired the securities subject to this
registration statement in the ordinary course of such Selling Stockholder’s
business and, at the time of its purchase of such securities such Selling
Stockholder had no agreements or understandings, directly or indirectly, with
any person to distribute any such securities.
 
The Company has advised each Selling Stockholder that it may not use shares
registered on this Registration Statement to cover short sales of Common Stock
made prior to the date on which this Registration Statement shall have been
declared effective by the Commission. If the Selling Stockholders use this
prospectus for any sale of the Common Stock, they will be subject to the
prospectus delivery requirements of the Securities Act. The Selling Stockholders
will be responsible to comply with the applicable provisions of the Securities
Act and Exchange Act, and the rules and regulations thereunder promulgated,
including, without limitation, Regulation M, as applicable to such Selling
Stockholders in connection with resales of their respective shares under this
Registration Statement.
 
We are required to pay all fees and expenses incident to the registration of the
shares, but we will not receive any proceeds from the sale of the Common Stock.
We have agreed to indemnify the selling stockholders against certain losses,
claims, damages and liabilities, including liabilities under the Securities Act.
 
-19-

--------------------------------------------------------------------------------



Annex B
 
The Tube Media Corp.
 
Selling Securityholder Questionnaire



1.
Your identity and background as the Beneficial Holder of Common Stock and
Warrants

 

  (a)  
Your full legal name: 
                      (b)   Citizenship:               (c)   Social Security No.
or Taxpayer ID No.:                (d)   Your address, telephone number,
facsimile number and email address:  

 

    Address:            

--------------------------------------------------------------------------------

Telephone No.:               Fax No.:               Email Address:              
Contact Person:  

 

  (e)   Full legal name of person through which you hold the Common Stock and
Warrants only if different than as set forth in Item 1(a) above (i.e. name of
your broker or the DTC participant, if applicable, through which your shares of
Common Stock are held):  

 

    Name of broker:            

--------------------------------------------------------------------------------

DTC No.:               Contact Person:               Telephone No.:  

 

2.
Your Relationship with the Company

 

  (a)   Have you or any of your affiliates, officers, directors or principal
equity holders (owners of 5% or more of the equity securities of the
undersigned) held any position or office or have you had any other material
relationship with the Company (or its predecessors or affiliates) within the
past three years?         o    Yes         o No  

 
-20-

--------------------------------------------------------------------------------


 

  (b)   If your response to Item 2(a) above is yes, please state the nature and
duration of your relationship with the Company:          

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

 

3.
Your interest in the Common Stock and Warrants

 

  (a)   State the total number of shares (identifying separately those number of
shares of Common Stock underlying the Warrants) you expect to purchase in
connection with the proposed sale of Common Stock and Warrants by the Company:  
     

--------------------------------------------------------------------------------

    (b)   Do you beneficially own1  any securities of the Company other than the
securities you will receive in connection with the proposed sale of Common Stock
and Warrants by the Company?         o    Yes         o No               (c)  
If your answer to Item 3(b) above is yes, state the type, the aggregate amount
or number of shares of such other securities of the Company beneficially owned
by you:                   Type:                   Aggregate Amount/Number of
Shares:                   CUSIP No(s).:                   Holder of record:  

 

     
Note: List separately shares held of record jointly with another person, in a
fiduciary capacity or in a name other than your own. Attach additional sheets
and itemize, if necessary.
 

__________________________


1NOTE:
For purposes of this question, shares are considered “beneficially owned” by a
person if the person, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares voting power and/or
investment power with respect to such shares. “Voting power” is the power to
vote or direct the voting of the shares, and “investment power” is the power to
dispose of (or direct the disposition of) the shares.

 
 
-21-

--------------------------------------------------------------------------------


 

  (d)   Do you have both sole voting power and sole investment power with
respect to all the shares to be purchased in the proposed sale of Common Stock
and Warrants by the Company and any shares already beneficially owned by you?  
      o    Yes         o No               (e)   If your answer to Item 3(d)
above is no, provide information in the space below with respect to why you do
not have sole voting power and sole investment power, including the number of
shares as to which you do not have sole voting or investment power.          

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

    (f)   Do you wish to disclaim beneficial ownership of any of the shares of
Common Stock and Warrants (either to be purchased in the proposed offering or
currently owned) that are described above?         o    Yes         o No        
      (g)   If your answer to Item 3(f) is yes, provide information in the space
below with respect to why you wish to disclaim beneficial ownership, including
the number of shares as to which beneficial ownership is disclaimed.            
     

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

    (h)   Do you have the right to acquire beneficial ownership of any shares of
Common Stock within 60 days?         o    Yes         o No               (i)  
If your answer to Item 3(h) is yes, state the number of shares as to which you
have the right to acquire beneficial ownership within 60 days in the space
provided below and describe the date and circumstances under which you have any
such right of acquisition.  

 
-22-

--------------------------------------------------------------------------------


 

     

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

    (j)   At the time of your receipt of the Common Stock and Warrants upon the
completion of the proposed sale of Common Stock and Warrants, will you have any
agreements or understandings, directly or indirectly, with any person to
distribute the Common Stock and Warrants?         o    Yes         o No        
      (k)   If your response to Item 3(j) above is yes, please describe such
agreements or understandings:                  

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

 

4.
Beneficial Ownership

 

  (a)   Is the beneficial holder of the Common Stock and Warrants (whether now
held or to be purchased) an SEC-reporting company?         o    Yes         o No
              (b)   If your answer to Item 4(a) above is no, name the natural
person(s) who exercise voting or investment control over the Common Stock and
Warrants (whether now held or to be purchased) and give their current titles and
describe the relationship of such individuals to the beneficial owner, including
their relationships with any intermediate entities, naming such entities:      
            Name(s) of Natural Person(s) and Title(s):                

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

 
-23-

--------------------------------------------------------------------------------


 

5.
NASD Affiliates and Associates

 

  (a)   Are you a member of The National Association of Securities Dealers, Inc.
(“NASD”) or a broker-dealer registered pursuant to Section 15 of the Exchange
Act?         o    Yes         o No               (b)   If “yes” to Section 5(a),
did you receive your Common Stock and Warrants as compensation for investment
banking services to the Company?         o    Yes         o No                  
Note: If “no”, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.               (c)  
Are any of your affiliates or any member of your immediate family2  a member of
the NASD or a broker-dealer registered pursuant to Section 15 of the Exchange
 Act?         o    Yes         o No               (d)   If your response to Item
5(a) and 5(c) above is no, are you, any of your affiliates or any member of your
immediate family an “affiliate” of a member of the NASD or a broker-dealer
registered pursuant to Section 15 of the Exchange Act?         o    Yes        
o No                   Note: For the purposes of this Item 5(d), an “affiliate”
of a registered broker-dealer shall  include any company that directly, or
indirectly through one or more intermediaries,  controls, is controlled by, or
is under common control with, such NASD member or  broker-dealer, but excludes
any individuals who are merely employed by such NASD  member or broker-dealer or
its affiliates.               (e)   If your response to Item 5(d) above is
“yes”, do you certify that you bought the Common Stock and Warrants in the
ordinary course of business, and at the time of the purchase of the Common Stock
and Warrants to be resold, you had no agreements or understandings, directly or
indirectly, with any person to distribute the Common Stock and/or Warrants ?    
    o    Yes         o No  



2 Immediate family includes your parents, mother-in-law, father-in-law, spouse,
sibling, brother-in-law or sister-in-law, children, son-in-law or
daughter-in-law, and any other individual who is supported to a materiel extent
by you.
 
-24-

--------------------------------------------------------------------------------


 

      Note: If “no”, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.  

 
Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus. Accordingly, beneficial
owners of Common Stock and Warrants are advised to consult their own securities
law counsel regarding the consequences of being named or not being named as a
selling securityholder in the Registration Statement and the related prospectus.
 
The undersigned acknowledges its obligation to comply with the provisions of the
Securities Exchange Act of 1934 and the rules thereunder relating to stock
manipulation, particularly Regulation M thereunder (or any successor rules or
regulations), in connection with any offering of Common Stock pursuant to the
Registration Statement. The undersigned agrees that neither it nor any person
acting on its behalf will engage in any transaction in violation of such
provisions.
 
The undersigned hereby acknowledges and is advised of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:
 
“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement become effective,
because the shares underlying the short sale are deemed to be sold at the time
such sale is made. There would, therefore, be a violation of Section 5 if the
shares were effectively sold prior to the effective date.”
 
By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.
 
Upon any sale of Common Stock pursuant to the Registration Statement, the
selling securityholder will be required to deliver to the Transfer Agent (with a
copy to the Company) the Notice of Transfer (completed and signed) in the form
attached as Exhibit A hereto and hereby undertakes to do so.
 
In the event that the undersigned transfers all or any portion of the Company’s
Common Stock or Warrants after the date on which the information in this
Questionnaire is provided to the Company, the undersigned agrees to notify the
transferee(s) at the time of transfer of its rights and obligations hereunder.
 
By signing below, the undersigned consents to the disclosure of the information
contained in this Questionnaire and the inclusion of such information in the
Registration Statement, the related prospectus and any state securities or “Blue
Sky” applications. The undersigned understands that the information in this
Questionnaire will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement or related prospectus.
 
By signing below, the undersigned represents that the information provided
herein is accurate and complete. The undersigned agrees to promptly notify the
Company of any inaccuracies or changes in the information provided herein that
may occur subsequent to the date hereof at any time while the Registration
Statement remains effective.
 
-25-

--------------------------------------------------------------------------------


Once this Questionnaire is executed by the undersigned beneficial holder and
received by the Company, the terms of this Questionnaire, and the
representations and warranties contained herein, shall be binding on, shall
inure to the benefit of and shall be enforceable by the respective successors,
heirs, personal representatives and assigns of the Company and shall be governed
in all respects by the internal laws of the State of Delaware.
 
Dated: ____________, 2006



               

--------------------------------------------------------------------------------

(Name) [Please print or type]          By:      

--------------------------------------------------------------------------------

                                      (Authorized Signature)
        Title:    

--------------------------------------------------------------------------------

 


 
 
-26-

--------------------------------------------------------------------------------

